            Case 1:20-cv-04403-RA Document 5 Filed 06/16/20 Page 1 of 1

                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                      DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 6/16/2020

 PAMELA WILLIAMS, on behalf of herself
 and all others similarly situated,
                                                                   20-CV-4403 (RA)
                                Plaintiff,
                                                                        ORDER
                        v.

 FISHER & PAYKEL APPLIANCES USA
                                                                             	   	  
 HOLDINGS INC.,

                                Defendant.

 RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. It is hereby:

         ORDERED that, within thirty (30) days of service of the summons and complaint, the

 parties must meet and confer by telephone for at least one hour in a good-faith attempt to settle

 this action. To the extent the parties are unable to settle the case themselves, they must also

 discuss whether further settlement discussions through the district’s court-annexed mediation

 program or before a magistrate judge would be productive at this time.

         IT IS FURTHER ORDERED that within fifteen (15) additional days (i.e., within forty-

 five (45) days of service of the summons and complaint), the parties must submit a joint letter

 requesting that the Court either (1) refer the case to mediation or a magistrate judge (and indicate

 a preference between the two options), or (2) schedule an initial status conference in the matter.

 SO ORDERED.
Dated:     June 16, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
